UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANTOINE ROSS,

                                        Plaintiff,                    16 Civ. 6704 (PAE) (KNF)
                        -v-
                                                                               ORDER
 CAPTAIN DION WILLIS, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On May 7, 2019, plaintiff filed a motion seeking reinstatement of his civil rights action

under Rules 59(b), 59(e), and 60(b)(6). Dkt. 71. This motion was mooted by the Court’s May 9,

2019 Order. Dkt. 73. As stated in that Order, the Court denied plaintiff’s objections, Dkt. 67, to

Judge Fox’s Report and Recommendation, Dkt. 52, which the Court had adopted, Dkt. 54.

Defendant the City of New York (the “City”) remains terminated as a defendant, and the case

continues against the remaining defendants. Dkt. 73 at 2. The case remains with Judge Fox for

general pretrial supervision, and the parties’ requests should be directed to his attention.

       The Clerk of Court is respectfully requested to terminate the motion pending at Dkt. 71

and to mail a copy of this decision to Ross at the address on file.

       SO ORDERED.

                                                               
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: February 12, 2020
       New York, New York




                                                     1
